         Case 2:18-cv-00615-RCM Document 53 Filed 04/09/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


  STEWART ABRAMSON and JAMES
  EVERETT SHELTON, individually and on
  behalf of a class of all persons and entities
  similarly situated,

                                                      Case No. 18-cv-615-RCM
                 Plaintiffs
                                                      COMPLAINT-CLASS ACTION
  vs.

  AGENTRA, LLC, KAREN MARIE
  EDWARDS, ANGELIC MARKETING
  GROUP L.L.C., THERESA JONES and
  MATTHEW JONES

                 Defendants.


              DEFENDANT AGENTRA LLC’S RESPONSE TO
PLAINTIFF’S MOTION FOR LEAVE TO FILE A SECOND AMENDED COMPLAINT

        Defendant Agentra, LLC (“Agentra”) does not oppose Plaintiff’s Motion [Dkt. 50].




AGENTRA’S ANSWER TO FIRST AMENDED COMPLAINT                                            PAGE 1
         Case 2:18-cv-00615-RCM Document 53 Filed 04/09/19 Page 2 of 2



Dated: April 9, 2019                          Respectfully submitted,

                                              /s/ William S. Richmond
                                              William S. Richmond
                                              Texas Bar. No 2406680
                                              PLATT CHEEMA RICHMOND PLLC
                                              1201 N. Riverfront Blvd., Suite 150
                                              Dallas, Texas 75307
                                              Telephone: (214) 559-2700
                                              Facsimile: (214) 559-4390
                                              Email: brichmond@pcrfirm.com
                                              Admitted Pro Hac Vice

                                                     -and-

                                              /s/ Robert B. Cottington
                                              Robert B. Cottington
                                              Pennsylvania Bar No. PA51164
                                              COHEN & GRISBY, P.C.
                                              625 Liberty Avenue
                                              Pittsburgh, PA 15222
                                              Telephone: (412) 297-4677
                                              Facsimile: (412) 209-1096
                                              Email: rcottington@cohenlaw.com

                                              COUNSEL FOR DEFENDANT
                                              AGENTRA, LLC


                                CERTIFICATE OF SERVICE

        The undersigned counsel for Agentra does certify that he served this pleading on all counsel
of record by electronic filing on April 9, 2019 through the CM/ECF system.

                                              /s/ William S. Richmond




AGENTRA’S ANSWER TO FIRST AMENDED COMPLAINT                                                 PAGE 2
